Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 11, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Xu et al., “Integrated flexible-grid WDM transmitter using an optical frequency comb in microring modulators”, Optics Letters, Vol. 43, No. 7, April 2018) in view of Dong (P. Dong, “Silicon Photonic Integrated Circuits for Wavelength-Division Multiplexing Applications”, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 22, No. 6, 2016).
Regarding claim 1, Xu et al. teaches in FIG. 8 and FIG. 1 and FIG. 3 an electro-optical chip (SOI (silicon on insulator) chip of FIG. 3), comprising: an optical input port (at the left-hand side with an arrow on FIG. 1) optically connected to receive continuous wave light at a single wavelength from a remote optical power supply (tunable laser of FIG. 3); a comb generator (the first ring from the left in FIG. 1) having an optical input optically connected to receive the continuous wave light at the single wavelength from the optical input port, the comb generator configured to generate multiple wavelengths of continuous wave light from the continuous wave laser light at the single wavelength and convey the multiple wavelengths of continuous wave light through an optical output of the comb generator; and a transmit macro that receives the multiple wavelengths of continuous wave light from the optical output of the comb generator into a single optical waveguide, the transmit macro including multiple microring resonators (MRM1, MRM2 and MRM3 of FIG. 1) positioned along the single optical waveguide, the transmit macro configured to use the multiple microring resonators to modulate one or more of the multiple wavelengths of continuous wave light to generate modulated light signals that convey digital data (Xu et al. teaches on page 1556, last paragraph 10 Gb/s on-off key digital signals). The difference between Xu et al. and the claimed invention is that Xu et al. does not teach that the microrings are positioned within an evanescent optical coupling distance from the single optical waveguide. Dong teaches in FIG. 8 a modulator similar to that of Xu et al. Dong teaches in the Abstract that the microrings are evanescently couple to silicon waveguides. That is, they are positioned within an evanescent optical coupling distance from the waveguides. One of ordinary skill in the art would have been motivated to combine the teaching of Dong with the system of Xu et al. because that is the way they operate.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the microrings within an evanescent optical coupling distance from the waveguide, as taught by Dong, in the system of Xu et al.
Regarding claim 6, the combination of Xu et al. and Dong teaches the optical data communication system as recited in claim 6 based on the same reason as explained above in regard to claim 1.
Claim 11, is rejected based on the same reason as that of claim 6.
Claim 16 is rejected based on the same reason as that of claim 1.
Claim 22 is rejected based on the same reason as that of claim 1.
Claim(s) 2, 7, 12, 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. and Dong as applied to claims 1, 6, 11, 16 and 22 above, and further in view of Kuse et al. (U.S. Patent Application Pub. 2019/0028203 A1).
Xu et al. and Dong have been discussed above in regard to claims 1, 6, 11, 16 and 22. The difference between Xu et al. and Dong and the claimed invention is that Xu et al. and Dong do not teach a plurality of comb generators, said comb generator being one of the plurality of comb generators; a plurality of transmit macros, said transmit macro being one of the plurality of transmit macros, each transmit macro connected to receive multiple wavelengths of continuous wave light from a corresponding one of the plurality of comb generators; and an optical splitter optically connected to split the continuous wave light at the single wavelength as received at the optical input port, the optical splitter optically connected to supply a portion of the continuous wave light at the single wavelength as input light to each of the plurality of comb generators. First, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Second, Kuse et al. teaches in FIG. 2 a system comprising a CW laser, a splitter (coupler) and two comb generators (OFC generators). One of ordinary skill in the art would have been motivated to combine the teaching of Kuse et al. with the modified system of Xu et al. and Dong because it is a simply duplication of the modified system of Xu et al. and Dong to provide more channels for serving more users.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include splitter and plurality of comb generator, as taught by Kuse et al., for providing more channels in the modified system of Xu et al. and Dong.
Claim(s) 3, 8, 13, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Dong and Kuse et al. as applied to claims 2, 7, 12, 17-18 and 23-24 above, and further in view of Sugiyama (U.S. Patent Application Pub. 2006/0210212 A1).
Xu et al., Dong and Kuse et al. have been discussed above in regard to claims 2, 7, 12, 17-18 and 23-24. The difference between Xu et al., Dong and Kuse et al. and the claimed invention is that Xu et al., Dong and Kuse et al. do not teach a plurality of optical filter devices respectively optically connected between a corresponding one of the plurality of comb generators and a corresponding one of the plurality of transmit macros, each of the plurality of optical filter devices configured to remove imperfections in the multiple wavelengths of continuous wave light generated by the corresponding one of the plurality of comb generators. Sugiyama teaches in FIG. 9 a comb generator and in FIG. 10 that a wavelength filter 300 can be added after the comb generator. One of ordinary skill in the art would have been motivated to combine the teaching of Sugiyama with the modified system of Xu et al., Dong and Kuse et al. because the filter can remove unwanted wavelength generated by the comb generator.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a filter after the comb generator for removing unwanted wavelengths, as taught by Sugiyama, in the modified system of Xu et al., Dong and Kuse et al.
Claim(s) 4-5, 9-10, 14-15, 20-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. and Dong as applied to claims 1, 6, 11, 16 and 22 above, and further in view of Kato et al. (U.S. Patent Application Pub. 2017/0250775 A1).
Xu et al. and Dong have been discussed above in regard to claims 1, 6, 11, 16 and 22. The difference between Xu et al. and Dong and the claimed invention is that Xu et al. and Dong do not teach a plurality of transmit macros, said transmit macro being one of the plurality of transmit macros; and an optical splitter optically connected to supply a portion of the continuous wave light at each of the multiple wavelengths as generated by the comb generator to each of the plurality of transmit macros. First, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Second, Kato et al. teaches in FIG. 8 a comb generator 702 and an optical splitter 103a for splitting the signal generated by the comb generator. One of ordinary skill in the art would have been motivated to combine the teaching of Kato et al. with the modified system of Xu et al. and Dong because it allows multiple transmit macros to share a comb generator.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a splitter to split the signal from a comb generator, as taught by Kato et al., in the modified system of Xu et al. and Dong.
Regarding claims 5, 10, 15, 21 and 27, Kato et al. teaches in FIG. 8 optical filters 104 and 104b.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27, especially the independent claims 1, 6, 11, 16 and 22, have been considered but are moot because the new ground of rejection of claims 1, 6, 11, 16 and 22 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl6 October 2022



/SHI K LI/Primary Examiner, Art Unit 2637